                            Case 1:19-cv-00374-LDH-ST Document 1-1 Filed 01/18/19 Page 1 of 4 PageID #: 11
                                                         Exhibit A to the Complaint
Location: Flushing, NY                                                                                 IP Address: 98.14.179.239
Total Works Infringed: 57                                                                              ISP: Spectrum
 Work        Hash                                         Site                UTC          Published         CRO App. File    CRO Number
                                                                                                             Date
 1           F94FE204219506CBCA0597C7F0E58A308EF426B3     Blacked             11/08/2018   11/06/2018        11/25/2018       PA0002136603
                                                                              05:00:28
 2           06DB953EF7F035DF3314FA94F8DE333210F1B6BD     Blacked Raw         08/21/2018   08/20/2018        09/05/2018       PA0002135002
                                                                              02:16:17
 3           07A71D8AB8A0645049C16B98A28538E06A009D7B     Vixen               09/22/2018   09/21/2018        11/01/2018       PA0002143417
                                                                              03:59:35
 4           07EC80C56B473DD0771AB7D4A3E905994A87A408     Blacked             07/20/2018   07/19/2018        09/05/2018       PA0002135006
                                                                              01:31:22
 5           0AC91C9EC33B89F3F34C74B82B0F5475D6CADF38     Blacked Raw         07/02/2018   06/26/2018        08/07/2018       PA0002131867
                                                                              02:58:07
 6           158258B1A19235075D5BC7E77F3979BEFC8EABAC     Vixen               09/28/2018   09/26/2018        10/16/2018       PA0002127776
                                                                              08:09:06
 7           18C528E3351A3C6E5221D2DD542CEE0775A91784     Blacked             06/26/2018   06/24/2018        07/26/2018       PA0002112154
                                                                              03:17:50
 8           18DA5DECDF780DBCC01F34E9A4F02BC996DF1634     Blacked             08/15/2018   08/03/2018        09/01/2018       PA0002119596
                                                                              10:03:26
 9           1ED7894C730F91D284F9451A87ECDC8F5187BF50     Blacked Raw         05/13/2018   05/12/2018        05/24/2018       PA0002101380
                                                                              06:52:48
 10          292E9CFB904C348C5A2DAD9C019F9226070A26A0     Blacked             07/25/2018   07/24/2018        09/01/2018       PA0002119589
                                                                              00:16:19
 11          2F73A144B780B7D386C021B9DFCA2C674931DEE8     Blacked             03/21/2018   03/21/2018        04/12/2018       PA0002091520
                                                                              22:49:52
 12          3323AD5021933A353E77806D1FECE58685BF2A13     Blacked Raw         10/07/2018   10/04/2018        10/16/2018       PA0002127787
                                                                              06:29:46
 13          352D8D6F68451DBAD94635B8E4343E8D1632C261     Blacked Raw         10/20/2018   10/19/2018        11/25/2018       PA0002136715
                                                                              12:27:39
 14          3754C381E6B3DCC20647F7F94277B364471F090F     Blacked             06/15/2018   05/24/2018        07/14/2018       PA0002128376
                                                                              11:34:26
 15          3981818C672261E5A1A0D5B561F7A7FEF98A7805     Blacked             09/23/2018   09/22/2018        11/01/2018       PA0002143419
                                                                              00:26:39
 16          3B431F68A4F96AEEF4E63A2EDA36B635B3FD3CE5     Blacked Raw         08/15/2018   08/10/2018        09/05/2018       PA0002135668
                                                                              10:03:32
                  Case 1:19-cv-00374-LDH-ST Document 1-1 Filed 01/18/19 Page 2 of 4 PageID #: 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     5276AA353AF0E85CBAF9386EBD9DE0D312F857C1   Blacked       07/04/2018   07/04/2018   08/07/2018      PA0002131913
                                                                20:06:58
18     53F8B69368C78B8EB5BF0D8C234FA70CFE869900   Blacked       10/04/2018   10/02/2018   10/16/2018      PA0002127785
                                                                03:32:10
19     5ACE54AFBB931F34781E6EB2806DDC834FC7F28F   Blacked Raw   10/14/2018   10/14/2018   11/01/2018      PA0002143424
                                                                19:51:21
20     5F66AD13D4F9E5FF57AA9364926FB855B8053F59   Blacked Raw   07/17/2018   07/16/2018   09/01/2018      PA0002119681
                                                                01:49:24
21     619A7985AE261937FD346F9ADDCC8488860D7265   Blacked Raw   04/22/2018   04/22/2018   05/24/2018      PA0002101381
                                                                22:49:35
22     628B68825D76E58E7D4FD13905CECE3D6CAFF612   Blacked       08/19/2018   08/18/2018   09/05/2018      PA0002135664
                                                                03:46:26
23     6460534667C9B87F796BC4851C96677D2FC64AF9   Blacked       08/29/2018   08/28/2018   10/16/2018      PA0002127773
                                                                07:08:58
24     6AAA3C600904AABE2D4B6B0B13AC1400856AD856 Blacked Raw     04/22/2018   04/17/2018   05/23/2018      PA0002101308
                                                                22:00:00
25     6F3ECC6B6F2049CB91A3321964BC886A73A62994   Tushy         09/10/2018   09/08/2018   10/16/2018      PA0002127788
                                                                07:38:55
26     759EDA21D05B5F9D677121AB7BEDB72339E644AC   Vixen         07/29/2018   07/28/2018   09/01/2018      PA0002119572
                                                                11:18:16
27     76AF4B38C4CE51FEE94E4FD41A0B69D59736A00C   Tushy         05/11/2018   05/06/2018   06/19/2018      PA0002126449
                                                                03:58:36
28     7AACC2533AD52D2357CB5433E0CFF454BEEA259E   Blacked       10/19/2018   10/17/2018   10/28/2018      PA0002130456
                                                                03:59:37
29     7ABEF2110AAB24D772A31B91D994EE0E2052E873   Blacked       06/15/2018   06/14/2018   07/14/2018      PA0002130452
                                                                11:24:39
30     81D42492975334B332A7CE760DB734759D4626B5   Blacked Raw   08/01/2018   07/31/2018   09/05/2018      PA0002134603
                                                                01:57:17
31     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked       04/11/2018   04/10/2018   05/23/2018      PA0002101304
                                                                14:01:29
32     88CC37185550B7F47C66918862B844C8056F3C00   Tushy         07/06/2018   07/05/2018   08/07/2018      PA0002132399
                                                                00:14:45
33     9261FD7C93E71422D351407FD73C21D86E794B2C   Blacked Raw   07/02/2018   07/01/2018   07/26/2018      PA0002112161
                                                                02:57:27
34     9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790   Blacked Raw   06/15/2018   06/01/2018   07/14/2018      PA0002128077
                                                                11:33:00
                  Case 1:19-cv-00374-LDH-ST Document 1-1 Filed 01/18/19 Page 3 of 4 PageID #: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10   Blacked Raw   06/15/2018   05/22/2018   07/14/2018      PA0002128073
                                                                11:29:17
36     A9092A4000B816BDB32CF339ACD7C7F45C2E37A1   Blacked Raw   08/16/2018   08/15/2018   09/01/2018      PA0002119585
                                                                03:28:39
37     A9ED70EE5C0527DDC912EFFBCA1E09E8771F8A99   Vixen         10/12/2018   10/11/2018   10/28/2018      PA0002130457
                                                                03:00:11
38     AA7A73B78FB864B2DC3A80C4D3823FF80319A118   Blacked       05/11/2018   05/05/2018   05/24/2018      PA0002101366
                                                                04:04:48
39     ADE1368B6E46C601134E08553491193B57B6B7C9   Blacked Raw   03/19/2018   03/18/2018   04/17/2018      PA0002116068
                                                                09:27:27
40     AF96EE573EB75078F49ABE87BB1FE91A3F15C177   Blacked       06/15/2018   06/09/2018   07/14/2018      PA0002130453
                                                                11:25:03
41     B2FD66E2AC3041F5BC1B47E10AB19BFE17034FE9   Blacked Raw   04/22/2018   04/12/2018   06/18/2018      PA0002126637
                                                                22:00:19
42     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen         09/06/2018   09/06/2018   11/01/2018      PA0002143433
                                                                23:44:13
43     BC8ACAF0DC42FB3CEEDEB0DC51C20206FDBB20E4   Blacked Raw   07/12/2018   07/11/2018   08/07/2018      PA0002131894
                                                                03:45:10
44     BDDC7F5B0C3898C483C345DCCAAC769743658C9F   Blacked Raw   10/14/2018   10/09/2018   11/01/2018      PA0002143427
                                                                18:57:00
45     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   09/30/2018   09/29/2018   11/01/2018      PA0002143425
                                                                16:18:53
46     C48F2225CFC83431D372530B844C1A33F787C036   Blacked       04/26/2018   04/20/2018   05/23/2018      PA0002101307
                                                                00:54:40
47     C7FDB4D8F863F6A8ED3A9B43299FD16C3911DC30   Blacked Raw   04/28/2018   04/27/2018   05/24/2018      PA0002101367
                                                                07:19:33
48     CD697A3549A0F9C1A1B30D3FE01F50E6F82FA365   Blacked       04/16/2018   04/15/2018   05/23/2018      PA0002101306
                                                                01:11:11
49     D4B313C5EE736A3C9E40BFF41E1E03EDE4B2CEE4   Blacked Raw   04/03/2018   03/28/2018   04/12/2018      PA0002091513
                                                                01:16:01
50     D4BB512F8C0AE6A2925772036D1AD41CDC088861   Vixen         10/02/2018   10/01/2018   11/01/2018      PA0002143421
                                                                04:38:17
51     D8D7AA43D1F211B5C0E6AB6C3FA34FB34CB16036   Blacked Raw   07/02/2018   06/21/2018   07/26/2018      PA0002112156
                                                                02:56:48
52     DE00285CDC5F2F3A2D02D98133147476F144C14D   Vixen         07/09/2018   07/08/2018   07/26/2018      PA0002112152
                                                                03:04:51
                  Case 1:19-cv-00374-LDH-ST Document 1-1 Filed 01/18/19 Page 4 of 4 PageID #: 14
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     EE4E2D333BE36AA0973EFF24E5752B93B6A9CC70   Tushy         08/15/2018   08/09/2018   09/05/2018      PA0002135685
                                                                13:23:42
54     F3452F84B3512FF55A84A187AAE791089A24CA3A   Blacked Raw   07/21/2018   07/21/2018   09/01/2018      PA0002119592
                                                                21:11:34
55     F653074AF93B63220D56ED0DF0BB1EBD84EFEE80   Vixen         04/16/2018   04/14/2018   06/19/2018      PA0002126645
                                                                04:35:02
56     FD928994BB900C0D711D62EB937A56C97C5AE985   Vixen         10/19/2018   10/16/2018   10/28/2018      PA0002130458
                                                                06:48:24
57     FF2B2FBA75B81F1CF9BEDF65C1291E750F461B19   Blacked       06/15/2018   05/20/2018   07/14/2018      PA0002128469
                                                                11:29:29
